DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Vitaliy L. Orekhov on 04/29/2021.

The application has been amended as follows: 

Claim 1: Please replace claim 1 with the following:
1.	A method for delivering an interactive video, the method comprising:
delivering a first video clip of the interactive video in a first loop, wherein delivering the first video clip in the first loop provides frames of the first video clip for playback in a frontwards direction and then in a backwards direction; and
upon receiving a first input during delivery of the first video clip during playback in the backwards direction, delivering a remainder of the first video clip in the backwards direction, the first video clip in the frontwards direction and a first exit sequence of the interactive video, the first exit sequence including a first exit video clip,
wherein the first video clip is delivered in the first loop for playback of the frames in the frontwards direction and then in the backwards direction until the first input is received during delivery of the first video clip in the first loop, wherein the first video clip is delivered in the first loop such that the frames in the first video clip are played in the backwards direction and the frontwards direction after receiving the first input during playback in the backwards direction and before frames of the first exit video clip are played, and wherein the first video clip includes live action video.

Claim 7: Please replace claim 7 with the following:
7.	A method as claimed in claim 1, wherein delivering the first video clip and the first exit sequence further comprises: 
	cross fading between a first frame of the first video clip and a second frame of the first exit sequence.


Claim 10: Please replace claim 10 with the following:
10.	A method as claimed in claim 1, wherein delivering the first exit sequence including the first exit video clip further comprises: 
delivering at least a portion of the first video clip in the frontwards direction at an increased playback rate before delivering the first exit video clip.

Claim 11: Please replace claim 11 with the following:
11.	A method as claimed in claim 1, wherein delivering the first exit sequence including the first exit video clip further comprises: 
delivering the remainder of the first video clip in the backwards direction at an increased playback rate before delivering the first exit video clip.

Claim 12: Please replace claim 12 with the following:

12.	(Currently Amended) A method as claimed in claim 1, wherein delivering the first exit sequence including the first exit video clip further comprises: 
delivering a remainder of the first video clip in the backwards direction at an increased playback rate and delivering the first video clip in the frontwards direction at an increased playback rate before delivering the first exit video clip.

Claim 13: Please replace claim 13 with the following:

13.	A method as claimed in claim 1, wherein delivering the first exit sequence including the first exit video clip further comprises: 
	delivering the remainder of the first video clip in the backwards direction at an increased playback rate over a default playback rate before delivering the first exit video clip.
Claim 21: Please replace claim 21 with the following:

21.	A system for delivering an interactive video comprising:
a memory configured to store a first video clip and a first exit video clip; and
a processor configured to deliver the first video clip of the interactive video in a first loop and, wherein delivering the first video clip in the first loop provides frames of the first video clip for playback in a frontwards direction and then in a backwards direction, and upon receiving a first input during delivery of the first video clip during playback in the backwards direction, to deliver a remainder of the first video clip in the backwards direction, the first video clip in the frontwards direction and a first exit sequence of the interactive video, the first exit sequence including the first exit video clip, 
wherein the first video clip is delivered in the first loop for playback of the frames in the frontwards direction and then in the backwards direction until the first input is received during delivery of the first video clip in the first loop, wherein the first video clip is delivered in the first loop such that the frames in the first video clip are played in the backwards direction and the frontwards direction after receiving the first input during 

Claim 27: Please replace claim 27 with the following:

27.	A computer-readable non-transitory storage medium storing a computer program to be executed by a computer, the program, when executed, causing the computer to at least:
deliver a first video clip of an interactive video in a first loop, wherein delivering the first video clip in the first loop provides frames of the first video clip for playback in a frontwards direction and then in a backwards direction; and
upon receiving a first input during delivery of the first video clip during playback in the backwards direction, deliver a remainder of the first video clip in the backwards direction, the first video clip in the frontwards direction and a first exit sequence of the interactive video, the first exit sequence including a first exit video clip,
wherein the first video clip is delivered in the first loop for playback of the frames in the frontwards direction and then in the backwards direction until the first input is received during delivery of the first video clip in the first loop, wherein the first video clip is delivered in the first loop such that the frames in the first video clip are played in the backwards direction and the frontwards direction after receiving the first input during playback in the backwards direction and before frames of the first exit video clip are played, and wherein the first video clip includes live action video.

Claim 31: Please replace claim 31 with the following:

31.	A method as claimed in claim 1, wherein upon receiving the first input, the first video clip is delivered to an end of the first video clip in the frontwards direction before the first exit video clip is delivered.


Allowable Subject Matter

Claims 1, 5-19, 21, 24 and 27-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arts of record either alone or in combination fails to particularly disclose or suggest the combination and arrangement of claimed elements recited in the claim 1, claim 21 and claim 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harless et al (US 2004/0230410) teaches “Method and System for Simulated Interactive Conversation”.
Kochale et al (US 9271029) teaches “Method and Input-Output Device for Rendering At Least One of Audio, Video and Computer Graphics Content and Servicing Device for Delivering At Least one of Pre-Rendered Audio, Pre-Rendered Video and Pre-Rendered Computer Graphics Content”. 
Presetenback et al (US 8457387) teaches “System and Method for Interactive Environments Presented by Video Playback Devices”.
Belliveau et al (US 2015/0185965) teaches “Systems and Methods for Video Clip Creation, Curation, and Interaction”.
Ogura et al (US 2009/0324192) teaches “Information Reproduction Device and Method and Computer Program”.
Gopalakrishnan et al (US 9699236) teaches “System and Method of Adaptive Bit-Rate Streaming”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIGI L DUBASKY/           Primary Examiner, Art Unit 2421